Exhibit 10.1



MANUFACTURING, DESIGN AND MARKETING AGREEMENT

 

This MANUFACTURING, DESIGN AND MARKETING AGREEMENT (this “Agreement”) is entered
into by and between Zounds Hearing, Inc., a Delaware corporation
(“Subcontractor”) and InnerScope Hearing Technologies, Inc., a Nevada
corporation, (the “Manufacturer”) Manufacturer dated effective October 3, 2018
(the “Effective Date”). Subcontractor and Manufacturer may also be referred to
herein individually as “Party” or collectively as the “Parties”.

 

RECITALS

 

WHEREAS, Subcontractor currently is the registered manufacturer of hearing aids
and related components and accessories (the “Zounds Products”) that are sold
under the Subcontractor’s brand names through various marketing and distribution
channels.

 

WHEREAS the Parties desire to enter an agreement whereby the Subcontractor as
the Manufacturer’s subcontractor will provide design, technology, manufacturing
and supply chain services to the Manufacturer to enable the Manufacturer to
manufacture comparable hearing aids and related components and accessories to be
sold under Manufacturer’s exclusive brand names (the “Manufacturer’s Products”)
through the Manufacturer’s various marketing and distribution channels.

 

WHEREAS, the Parties also desire to enter into a lease agreement of
Subcontractor’s current Chandler, Arizona facility that provides the
Manufacturer an FDA medical device facility for the Manufacturer’s Products.

 

WHEREAS, the Parties also desire to enter into an agreement that provides for
the joint marketing and sale of each other’s products.

 

NOW, THEREFORE, in consideration of the promises and covenants contained herein,
the Parties hereby agree as follows:

 

1.              Term. Subject to earlier termination as provided in this
Agreement, the initial term of this Agreement shall be for a period beginning on
the Effective Date and ending ten (10) years thereafter unless this Agreement is
terminated earlier as provided herein. This Agreement will renew automatically
thereafter for successive one-year terms unless and until one Party gives
notification of termination with at least sixty (60) days written notice. All
orders placed under this Agreement must be placed prior to the expiration or
termination of this Agreement.

2.              Technology Access Fee. Manufacturer will pay Subcontractor One
Million and No/100 USD ($1,000,000) (the “Technology Access Fee”). The
Technology Access Fee will be paid in two equal installments of $500,000 each.
The first installment will be due thirty (30) days following the Effective Date
and the second installment will be due sixty (60) days following the Effective
Date.

3.       Orders for Manufacturer’s Products to be Manufactured by Subcontractor

3.1 Purchase Orders: Excess Inventory. Manufacturer shall provide to
Subcontractor a purchase order setting forth the proposed quantity of
Manufacturer’s Products to be purchased by Manufacturer and delivery dates,
which purchase order will be subject to written acceptance by Subcontractor. All
purchase orders are non-cancellable, and the Manufacturer shall pay for the
purchaser orders as follows: (i) for purchase orders for less than or equal to a
total of five hundred (500) units in any given calendar month, payment of fifty
percent (50%) of Product Cost (as defined below) shall be made in full at the
time the order is placed and the remaining balance paid in full before the
Manufacturer’s Products are shipped; and (ii) for purchase orders for more than
five hundred (500) units in any given calendar month, payment of one hundred
percent (100%) of Product Cost shall be made in full at the time the order is
placed. Manufacturer's purchase orders accepted by Subcontractor and any
forecast provided to Subcontractor by Manufacturer will constitute authorization
for Subcontractor to procure product components to manufacture the
Manufacturer’s Products covered by such purchase orders based on their lead
times. Subcontractor will advise Manufacturer of the lead time of components
contained within their order and any forecast and Manufacturer will pay for the
components prior to the Subcontractor placing orders for the components.

3.2 Contract Formation: Acceptance and Entire Agreement. Each time Manufacturer
submits an order for Manufacturer’s Products and Subcontractor accepts the order
or ships the ordered Manufacturer’s Products to Manufacturer, a new contract is
formed consisting of this Agreement, the quantities and delivery dates specified
in the order and the prices then offered by Subcontractor. ACCEPTANCE OF
MANUFACTURER'S ORDER IS EXPRESSLY LIMITED TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, NOTWITHSTANDING ANY ORAL OR WRITTEN STATEMENT MADE BY MANUFACTURER,
AND DOES NOT IN ANY WAY WHATSOEVER CONSTITUTE ACCEPTANCE OF MANUFACTURER'S TERMS
AND CONDITIONS EXCEPT AS SET FORTH IN THE TERMS OF THIS AGREEMENT. NO TERMS AND
CONDITIONS Contained IN ANY PURCHASE ORDER FORM, WHETHER PROVIDED BY
MANUFACTURER OR SUBCONTRACTOR, WILL BECOME A PART OF THE CONTRACT AND THIS
CONTRACT WILL GOVERN ALL PURCHASES. Manufacturer's acceptance of or payment for
Manufacturer’s Products that Manufacturer has not ordered creates a contract
comprised of this Agreement, the quantities of Manufacturer’s Products accepted
or paid for, and the prices then offered by Subcontractor. This Agreement shall
constitute the entire agreement with respect to any contract formed and shall
not be altered, amended, supplemented or canceled without the express written
agreement of both Manufacturer and Subcontractor.

3.3 Product Prices. Pricing shall be the actual cost of the manufacturing of
each Manufacturer’s Product plus the proportional allocation of the costs of
Subcontractor’s manufacturing, engineering, and supply chain overhead, as
mutually agreed by the Parties (the “Product Cost”). Title of the product will
transfer to the Manufacturer at the shipping dock of the manufacturing facility.
Manufacturer will be responsible for shipping costs. Manufacturer shall pay any
taxes incurred in the manufacture of Manufacturer’s Products, including any
taxes incurred as a result of purchasing components or maintaining inventory. In
addition to the Royalties paid under this Agreement to the Subcontractor,
Manufacturer shall pay any other third-party royalties for technology that are
required to manufacture the Manufacturer’s Products for their intended purpose.
As of the date of this Agreement neither Party is aware of any third-party
royalties for technology that Manufacturer would be liable to pay. Subcontractor
will provide Manufacturer with documentation substantiating any Product Cost
variance upon request.

3.4 Cost Reductions. Potential Product Cost reductions as a result of materials
pricing will be reviewed and implemented periodically as mutually agreed and
passed on to the Manufacturer. Product Cost reductions resulting from
engineering changes or other changes, initiated by Manufacturer, that would
impact either Product Costs or process changes at Subcontractor will be
implemented at an agreed upon time. Manufacturer will be responsible for their
proportionate share of any Product Cost reduction that is a result of
engineering investment by the Subcontractor. If the Manufacturer does not pay
its proportionate share, the Manufacturer will pay the Product Cost as if the
cost reduction had not been made (i.e., the Product Cost prior to the cost
reduction as if the cost reduction were not made). The Subcontractor will list
the new Product Cost and a line item for engineering investment that accounts
for the difference.

3.5 Royalties. In addition to paying the Product Costs of Manufacturer’s
Products, Manufacturer shall also pay to Subcontractor the following royalty
payments (each a “Royalty” and collectively the “Royalties”) for each of
Manufacturer’s Product purchased under this Agreement. Royalties shall be paid
50% at time of shipping and the remaining balance of 50% due in 15-days after
the Manufacturer’s Products have shipped from the manufacturing facility.

 

a)Non-Rechargeable Products. For Manufacturer’s Products that are
non-rechargeable, Manufacturer shall pay Subcontractor a Royalty equal to the
higher of (i) eighty percent (80.0%) of the Product Cost; and (ii) $80 per unit.

 

b)Rechargeable Products. For Manufacturer’s Products that are rechargeable,
Manufacturer shall pay Subcontractor a Royalty equal to the higher of (i) one
hundred percent (100.0%) of the Product Cost; and (ii) $100 per unit.

 

3.6 Zounds’ Products and Manufacturers Products Built to Manufacturer's
Specifications. Subject to Section 7 below, Subcontractor agrees to manufacture
Manufacturer’s Products (i) that are identical to Zounds’ Products allowing
Manufacturer to utilize Subcontractor’s existing product designs and features
and/ or (ii) to specifications provided by Manufacturer from time to time with
approval of such changes by Subcontractor. Any advice given by Subcontractor to
Manufacturer before or after delivery of Products built to Manufacturer's
specifications is based solely upon the information available to Subcontractor,
and the use of such advice by Manufacturer is solely and entirely at
Manufacturer's own risk. Manufacturer represents and warrants that it has
independently determined the fitness, need, usefulness, and applicability of the
Manufacturer’s Products built to Manufacturer's specifications it has ordered
and does not rely on any representation of Subcontractor in that regard.

3.7 Engineering Services and Design Changes. Manufacturer may elect to utilize
Subcontractor’s design engineering resources (the “Engineering and Design
Services”) to further customize Manufacturer’s Products. The cost of Engineering
and Design Services to be paid by Manufacturer will be agreed to in a written
document setting forth the scope, timing and other terms of such Engineering and
Design Services executed by the Parties prior to any services being provided by
Subcontractor. Subject to the written agreement of the parties with respect to
any resulting change in price, delivery schedule and other terms, Subcontractor
will accept design changes (i.e., Engineering Change Orders or "ECO's")
according to Manufacturer's instructions.

3.8 Tooling, Setup and Non-Recurring Engineering ("NRE") Charges. Subcontractor
agrees to provide Manufacturer with a quote for any one-time tooling, setup or
NRE charges payable by Manufacturer as a result of a change in design requested
by Manufacturer, change in minimum quantity requirements by Manufacturer as
originally quoted by Subcontractor, or an addition to the Manufacturer’s
Products purchased under this Agreement requested by Manufacturer. If
Manufacturer elects to proceed with the design change, minimum quantity
requirements change or addition as specified in Subcontractor's quote,
Manufacturer will provide Subcontractor with written acceptance of
Subcontractor's quoted terms.

3.9 Inventory Reports. Subcontractor agrees to report its inventory position to
Manufacturer on a monthly basis, including the following information: quantity
of raw material, work in process and any open orders that cannot be cancelled to
the supplier lead time. The report will specifically identify any material on
hand or on order where the quantity exceeds the agreed three (3) month forward
looking forecast plus safety stock as agreed upon by Subcontractor and
Manufacturer. The Subcontractor and Manufacturer will review inventory levels
and safety stocks quarterly.

4. Delivery and Shipping. The agreed upon delivery dates are based on the
Subcontractor's projected lead time, current inventory, commitments and
Subcontractor’s advice. Manufacturer agrees and acknowledges that all shipment
dates are firm delivery dates. All shipments shall be F.O.B. the manufacturing
facility unless otherwise mutually agreed upon in writing. The method and route
of shipment shall be at Subcontractor's discretion, unless Manufacturer supplies
instructions in writing at least five days prior to shipment. In addition to the
purchase price, Manufacturer shall pay any and all transportation charges
(including insurance). The risk of loss of and title to the Manufacturer’s
Products pass to Manufacturer upon the receipt of the Manufacturer’s Products by
the carrier. Subcontractor is not responsible for any installation of
Manufacturer’s Products sold hereunder or delays caused by
Manufacturer-specified suppliers.

5. Leased Space Agreement. Manufacturer will lease from Subcontractor a
well-defined space for Manufacturer’s Products within the Subcontractor’s
current FDA registered manufacturer’s facility. Subcontractor is solely
responsible for maintaining all aspects of such leased space including but not
limited to; (i) segregation of Manufacturer’s Products with all Manufacturer’s
Products clearly segregated and marked; and (ii) meeting all necessary
requirements deemed appropriate by the FDA and any regulatory authorities for a
medical device manufacturer’s facility. Subcontractor will be also solely
responsible for remaining in good standings at all times with all regulatory
authorities including but not limited to the standards set forth by the FDA for
medical device manufacturing facilities. The Manufacturer may list the address
of the Subcontractor’s current FDA registered manufacturer’s facility as the
Manufacturer’s own FDA approved manufacturer’s facility for the Manufacturer’s
Products. The terms of such lease agreement will be mutually agreed to by the
Parties in a separate document.

6. Payment Terms. Upon Subcontractor’s approval and acceptance of a production
forecast provided by Manufacturer, Manufacturer’s payment for Manufacturer’s
Products will be due when forecasted materials or components must be ordered by
the Subcontractor as set forth in Section 3 above. A schedule of the forecast
payables will be provided by the Subcontractor to the Manufacturer based on the
approved forecast. Components and products will only be procured and/or
manufactured once payment has been received. All payments will be made by
electronic wire transfer and all of the appropriate forms will need to be signed
so that this can happen efficiently. Alternately, payments can be made to
Subcontractor's address as shown Subcontractor's invoice. No offsets are allowed
to be taken by either Party. Manufacturer represents that all sales to
Manufacturer under this Agreement are sales for use in production or resale;
therefore no sales, use, excise or other taxes are due as a result of such sales
and Manufacturer will be responsible for payment of any such taxes. A copy of
the Manufacturer’s resale certificate will be provided by Manufacturer within
15-days of the Effective Date.

7. Limited Warranty; Nonconforming Products. Since Manufacturer is paying the
actual manufacturing cost of the product, Supplier has not reserved for any
warranty related costs. The Manufacturer acknowledges that it is solely
responsible for any warranty costs associated with Manufacturer’s Products.
Should any nonconformities be detected during or after the manufacturing
process, Subcontractor will assist Manufacturer in resolving any quality issues
with the suppliers. Subcontractor will provide support to Manufacturer to train
Manufacturer’s employees to repair the non-conforming products as appropriate.
Upon Manufacturer’s request, Subcontractor will provide repair services for a
fee equal to the actual cost of these services. In the event Manufacturer in
good faith believes that Manufacturer’s Products are nonconforming under the
specifications agreed to among the Parties (the “Standards”), Manufacturer shall
give written notice to Subcontractor specifying in detail the nonconformity
within thirty (30) days of Manufacturer's receipt of such Manufacturer’s
Products. Upon Manufacturer’s request, Subcontractor will facilitate such
Manufacturer’s Products being repaired or replaced, Manufacturer must return the
Manufacturer’s Products to Subcontractor, transportation charges prepaid by
Manufacturer, within fifteen (15) days of the end of such thirty (30) date
notice period.

 

Notwithstanding anything else in this Agreement, Subcontractor makes no
representations or warranties whatsoever with respect to: (i) any materials,
components or subassemblies; (ii) defects resulting from the Specifications or
the design of the Manufacturer’s Products; (iii) Manufacturer’s Product that has
been abused, damaged, altered or misused by any person or entity after title
passes to Manufacturer; (iv) first articles, prototypes, pre-production units,
test units or other similar Manufacturer’s Products; or (v) defects resulting
from tooling, designs or instructions produced or supplied by Manufacturer.
Manufacturer shall be liable for costs or expenses incurred by Subcontractor
related to the foregoing exclusions to Subcontractor's express limited warranty.

 

If Subcontractor determines that the Manufacturer’s Products are nonconforming
under the Standards, Subcontractor, shall work with their vendors to rework the
Manufacturer’s Products or otherwise replace the Manufacturer’s Products.
Manufacturer shall be liable for the cost of rework or replacement and all
associated costs therewith including, without limitation, transportation charges
and inspection fees. If requested by the Manufacturer, Subcontractor will
provide a cause of failure, a failure analysis provided in Subcontractor's
standard format and correction action.

MANUFACTURER ACKNOWLEDGES THAT SUBCONTRACTOR IS NOT THE MANUFACTURER OF MOST, IF
NOT ALL, OF THE COMPONENTS OF THE Manufacturer’s PRODUCTS OR ANY THIRD PARTY
MANUFACTURER'S AGENT. SUBCONTRACTOR MAKES NO REPRESENTATIONS OR WARRANTIES IN
CONNECTION WITH THE PRODUCTS OR COMPONENTS THEREOF WHICH SUBCONTRACTOR DID NOT
MANUFACTURE. FURTHER, SUBCONTRACTOR SPECIFICALLY DISCLAIMS ALL WARRANTIES,
EXPRESS OR IMPLIED, IN FACT OR BY OPERATION OF LAW OR OTHERWISE, CONTAINED IN OR
DERIVED FROM THIS AGREEMENT, ANY ORDER, OR IN ANY OTHER MATERIALS, BROCHURES,
PRESENTATIONS, SAMPLES, MODELS OR OTHER DOCUMENTATION OR COMMUNICATIONS WHETHER
ORAL OR WRITTEN, INCLUDING, WITHOUT LIMITATION, IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, CONFORMANCE WITH THIRD PARTY
MANUFACTURER'S SPECIFICATIONS OR OTHERWISE, WHICH WOULD EXTEND BEYOND THE
WARRANTIES EXPRESSLY CONTAINED HEREIN. SUBCONTRACTOR AUTHORIZES MANUFACTURER TO
ASSERT AT MANUFACTURER'S EXPENSE FOR SUBCONTRACTOR'S ACCOUNT, ALL OF
SUBCONTRACTOR'S RIGHTS UNDER ANY APPLICABLE THIRD PARTY MANUFACTURER'S WARRANTY,
AND SUBCONTRACTOR AGREES TO COOPERATE WITH MANUFACTURER IN ASSERTING SUCH
RIGHTS; PROVIDED, HOWEVER, THAT MANUFACTURER WILL DEFEND, INDEMNIFY AND HOLD
SUBCONTRACTOR HARMLESS FROM AND AGAINST ANY LOSS, LIABILITY OR EXPENSE,
INCLUDING REASONABLE ATTORNEY'S FEES, RESULTING FROM OR ARISING IN CONNECTION
WITH ANY ACTION BY MANUFACTURER RELATING TO THE ABOVE AUTHORIZATION. THIS
SECTION 7 SETS FORTH SUBCONTRACTOR'S SOLE AND EXCLUSIVE LIABILITY, AND
MANUFACTURER'S SOLE AND EXCLUSIVE REMEDY, AS TO ANY FAILURE OF THE
Manufacturer’s PRODUCTS TO MEET THE WARRANTY STANDARDS.

 

8. Orders; Termination.

8.1 Orders: All orders whether for Manufacturer’s Products or components or
inventory to be used in the manufacture of Manufacturer’s Products are
non-cancellable.

 

8.2 Termination. Either Party may terminate this Agreement and either may
terminate a purchase order, effective upon written notice in any of the
following events: (a) the other Party materially breaches this Agreement and
such breach remains uncured for thirty (30) days following written notice of
breach to the breaching Party; (b) the other Party (i) voluntarily suspends
transaction of business; (ii) becomes insolvent or unable to pay any
indebtedness as it matures; (iii) commences a voluntary case in bankruptcy or a
voluntary petition seeking reorganization or to effect a plan or other
arrangement with creditors; (iv) makes an assignment for the benefit of
creditors; (v) applies for or consents to the appointment of a receiver or
trustee for it or for any substantial portion of its property; (vi) makes an
assignment to an agent authorized to liquidate any substantial part of its
assets; (vii) has an involuntary case commenced against it with any court or
other authority seeking liquidations, reorganization or a creditor's
arrangement; (viii) by an order of any court or other authority, has appointed
any receiver of trustee for it or for any substantial portion of its property;
or (ix) has a writ or warranty of attachment or any petition seeking
liquidation, reorganization or a creditor's arrangement or such order appointing
a receiver or trustee is not vacated or stayed, or such writ, warranty of
attachment or similar process is not vacated, released or bonded off within
thirty (30) days after its entry or levy.

 

8.3 Party Liability Upon Termination

 

a)Manufacturer Termination Without Cause. If the Manufacturer terminates this
Agreement or cancels any purchase order without cause pursuant to Section 8.2,
Subcontractor will stop all shipments and retain all inventory. Subcontractor
may, at its sole discretion, assist Manufacturer in the liquidation of any
inventory that is generic that does not utilize any of Subcontractor’s
technology. Manufacturer shall be liable for cancellation charges including the
Product Costs and the costs as provided in Section 3.8.

 

b)Manufacturer Termination With Cause. If the Manufacturer terminates this
Agreement or cancels any purchase order for cause pursuant to Section 8.2
Manufacturer shall not be liable for any termination or cancellation charges but
Subcontractor may, at Subcontractor's sole discretion, purchase all or part of
any remaining inventory.

 

c) Subcontractor Termination for Cause. If the Subcontractor terminates this
Agreement or any purchase order for cause pursuant to Section 8.2, Manufacturer
shall be liable for cancellation charges including the Product Costs and the
costs as provided in Section 3.8. Subcontractor may at its sole discretion make
commercially reasonable efforts to mitigate these costs by attempting to return
products or components thereof to suppliers.

 

 

9. Joint Marketing. Subcontractor and Manufacturer have agreed to assist each
other with marketing in other channels. When the Subcontractor helps the
Manufacturer there will be a marketing fee associated with that assistance. When
the Manufacturer helps the Subcontractor there will likewise be a marketing fee
associated with that assistance. The Subcontractor and Manufacturer will
mutually agree on the marketing fee before any assistance is provided. In some
cases the marketing fee will be a percentage of the margin received by the other
Party. The terms of such joint marketing agreement will be mutually agreed to by
the Parties in a separate document.

 

10. Limitation of Liability. No Other Liability. IN NO EVENT SHALL EITHER PARTY
BE LIABLE TO THE OTHER FOR ANY "COVER" DAMAGES (INCLUDING INTERNAL COVER DAMAGES
WHICH THE PARTIES AGREE MAY NOT BE CONSIDERED DIRECT DAMAGES), OR ANY
INCIDENTAL, CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES OF ANY KIND OR NATURE
ARISING OUT OF THIS AGREEMENT OR THE SALE OF Manufacturer’s PRODUCTS, WHETHER
SUCH LIABILITY IS ASSERTED ON THE BASIS OF CONTRACT, TORT (INCLUDING THE
POSSIBILITY OF NEGLIGENCE OR STRICT LIABILITY), OR OTHERWISE, EVEN IF THE PARTY
HAS BEEN WARNED OF THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE, AND EVEN IF ANY
OF THE LIMITED REMEDIES IN THIS AGREEMENT FAIL OF THEIR ESSENTIAL PURPOSE.
Neither party shall be liable for any damages arising from delay in manufacture,
shipment or delivery of any Manufacturer’s Products, if such delays are due to
force majeure, as defined in Section 15.2.

 

11. Confidentiality; Public Announcements; Non-Use; Intellectual Property
Rights.

 

11.1 Confidentiality. Parties acknowledge that during the term of this
Agreement, either Party may disclose to the other Party from time to time
certain business, product pricing, financial, marketing, technical and other
proprietary and sensitive information of each party. Both Parties shall use
commercially reasonable efforts to keep confidential (a) the existence and terms
of this Agreement and all information concerning the unit number and fees for
Manufacturer’s Products and inventory, and (b) any and all information
concerning customers, suppliers, trade secrets, methods, processes or procedures
and any other confidential, financial and business information of the other
Party that is marked “Confidential" or the like or, if delivered verbally,
confirmed in writing to be "Confidential" within thirty (30) days of the initial
disclosure ("Confidential Information") with the same standard of care as it
uses for its own Confidential Information. Neither Party shall disclose
Confidential Information to any third Party without the prior written consent of
the other party, except that both parties agree that the other party may
disclose Confidential Information to its auditors and contractors under an
obligation of confidentiality, to governmental authorities having jurisdiction
over such Party or as otherwise required by applicable law, provided however, in
the event the Manufacturer or Subcontractor is ordered to provide Confidential
Information by a lawful judicial or government order, the party who is subject
to such order shall promptly inform the Party whose information is to be
disclosed and shall permit the Party to defend against such order of disclosure
and shall assist in such defense to the extent permitted by law. In no other
circumstances may the Manufacturer or Subcontractor disclose information without
the consultation and prior written consent of the non-disclosing Party.

 

Confidential Information of either Party hereto shall not include information
which (i) is in the public domain, (ii) is previously known or independently
developed by the receiving Party, (iii) is acquired by the receiving Party from
any third party having a right to disclose such information or (iv) the
receiving party is obligated to produce under a court or governmental order;
provided, the disclosing Party complies with the notice requirements of the
previous paragraph with respect the information subject to such court or
governmental order. The Parties acknowledge that a breach by either Party of
this Section 11 will give rise to irreparable injury to the other, inadequately
compensable in damages. Accordingly, the Parties hereby consent to allow the
other Party to seek injunctive relief against the breach or threatened breach of
the undertakings of the Parties contained in this Section 11. The Parties
further agree that such an order so enjoining a Party may be issued pending
final determination thereof, without the requirement to post bond.

 

11.2 Public Announcements. Each Party reserves the right to publish press
releases and public announcements (collectively, the “Publications”) pertaining
to this Agreement; provided, however, no Publications will contain any
Confidential Information of a Party without such Party’s prior written consent. 
The publishing Party shall indemnify and hold the non-publishing Party its,
officers, agents, shareholders, and employees harmless against any and all
claims, demands, damages, liabilities and costs which directly or indirectly
result from, or arise in connection with, any negligent act or omission of the
disclosing Party, its agents, or employees, pertaining to such disclosing
Party’s Publications under this Agreement.

 

11.3 Non-Use. Each Party to this Agreement acknowledges and agrees that at any
time during the Term of this Agreement and at all times following the
termination of this Agreement, neither Party may use any Confidential
Information, Inventions and Intellectual Property (as these terms are defined in
Section 11.3 below) of the other Party for any purpose other than in conjunction
with its obligations under this Agreement. The Parties further agree that
neither Party may analyze, or reverse engineer any samples, software or hardware
provided by the other Party to determine composition, method of manufacture, or
construction.

 

11.4 Intellectual Property Rights. Except as otherwise expressly provided in
this Section 11,4, all inventions, discoveries, and trade secrets whether or not
patentable, that are made by Subcontractor or Manufacturer, either alone or with
others, in the course of its performance of its obligations under this Agreement
(collectively, "Inventions") will become the exclusive property of
Subcontractor. In the event this Agreement terminates for any reason or no
reason, all licenses of Subcontractor’s patents, trademarks, software, trade
secrets or other intellectual property (collectively the “Intellectual
Property”) of Subcontractor, granted expressly or otherwise to Manufacturer
under the terms of this Agreement or any other Agreement between Subcontractor
and Manufacturer shall immediately terminate and Manufacturer must immediately
cease use of all of Subcontractor’s Intellectual Property.

 

12. Manufacturer's Indemnity. Manufacturer shall indemnify, defend and hold
Subcontractor and its affiliates ("Subcontractor Indemnities") harmless from and
against any and all loss, liability or expense, including reasonable attorneys'
fees, resulting from or arising in connection with any claim or suit by any
third party against the Subcontractor Indemnities (i) alleging infringement or
dilution of any copyright, trademark, trade name, trade secret, patent or other
third party proprietary rights, relating to the design, manufacture, sale,
normal use or normal disposition of any Manufacturer’s Products built to the
specification of Manufacturer, (ii) alleging any failure of any Manufacturer’s
Product (or any Manufacturer’s Product components contained therein) sold by
Subcontractor hereunder to comply with any safety standards or any environmental
regulations, or (iii) alleging loss, damages, bodily injury, sickness, disease,
or death, or injury to property which is caused by (1) the negligence or
intentional acts of Manufacturer, its agents, employees or subcontractors, or
(2) a defect in Manufacturer Specifications or Manufacturer specified materials,
components or design of the Manufacturer’s Products or caused by Manufacturer
specified suppliers; provided however, that Subcontractor shall have the right,
at its option, to participate in the defense of any such claim or suit, without
relieving Manufacturer of any obligations hereunder.

 

13. Ownership of Tooling and Testing Equipment. All tooling and testing
equipment used in connection with this Agreement shall be owned by
Subcontractor.

14. Regulatory Compliance and Record Keeping.

14.1       Approvals. Manufacturer shall be registered as the manufacturer of
Manufacturer’s Products and shall obtain such approvals from the United States
Food and Drug Administration (the “FDA”) and other regulatory bodies, public or
private as may be required to manufacture and sell the products in the United
States or internationally. Both Manufacturer and Subcontractor shall be
responsible for complying with all federal, state and local laws, rules,
regulations, guidelines and the like in the United States and in other countries
as they may pertain to the Manufacturer’s Products and to the obligations on the
Parties to perform under this Agreement, including, without limitation,
requirements in the United States with respect to registration of establishment,
listing of medical devices, reporting of deaths, serious injuries and certain
malfunctions under 21 CFR Medical Device Regulations and the potential
therefore, tracking of medical devices, recalls, safety alerts and process
controls. In no event shall either Party assume any risk arising out of the
other Party’s failure to comply with such laws, rules, regulations, guidelines
and the like, and each Party shall cooperate with the other in all respects to
facilitate and promote strict compliance with the provisions of this Section 14.

14.2       Regulatory Inspection and Revision of Specifications. Following
inspections by applicable regulatory authorities, including, without limitation,
the FDA, Subcontractor shall do such actions or cause such actions to be done
that are necessary, advisable or appropriate so that Subcontractor remains in
good standing with any such regulatory authorities. Prior to undertaking any
action pursuant to this section, Subcontractor shall notify Manufacturer of the
inspection and disclose to Manufacturer the regulatory authorities’ findings and
related results of such inspection (the “Findings”) pertaining to the business
with Manufacturer. Subcontractor shall also provide full disclosure to
Manufacturer with respect to any action undertaken or proposed to be undertaken
pursuant to this Section prior to acting. Subcontractor shall keep correct and
complete records and books covering the manufacture of the Manufacturer’s
Products and other documents relating to this Agreement. Each of the Parties
will immediately notify the other of any complaints, adverse events, deaths or
serious injuries relating to Manufacturer’s Products that are manufactured by
Subcontractor. All complaints, adverse events, deaths or serious injuries
pertaining to Manufacturer’s Products will be reported to Subcontractor’s
Quality Assurance departments in accordance with the requirements established in
Subcontractor’s and Manufacturer’s Complaints Handling and Reporting procedures.
All complaint related Manufacturer’s Products returned to Manufacturer will be
forwarded to Subcontractor for complaint handling and failure investigation.
Subcontractor agrees to provide Manufacturer, at Manufacturer’s expense and
reasonable request and during ordinary business hours, access to, and copies of,
such records, books and all other documents and materials in the possession and
under the control of Subcontractor relating to or pertaining to the subject
matter of this Agreement; including, but not limited to, the following:

a)Subcontractor will provide Manufacturer a schedule of all audits of
Subcontractors for materials used in the manufacture of Manufacturer’s Products
upon request. The schedule will be provided in accordance with the requirements
established in Subcontractor’s Auditing procedure. Reports on all material
Subcontractors for the Manufacturer’s Products will be made available to
Manufacturer upon request.

b)Upon reasonable notice, Manufacturer may review at any time routine reports
relating to all nonconforming materials identified by Subcontractor during the
manufacture or inspection of the Manufacturer’s Products.

Subcontractor shall maintain quality systems in compliance with ISO 9001 (the
2000 or current version) and the Quality System Requirements of the FDA.

 

14.3       Change Notification. Subcontractor will notify Manufacturer and
obtain approval prior to implementing changes that may require amendments to the
Device Master Record, manufacturing process changes or material changes relating
to the manufacture and distribution of Manufacturer’s Products. Manufacturer
will notify Subcontractor of all changes to the Device Master Record,
manufacturing process changes or material changes relating to the manufacture of
Manufacturer’s Products manufactured by Subcontractor. Manufacturer will provide
appropriate documentation to Subcontractor to effect any changes to the Device
Master Record, manufacturing process or changes in materials.

 

15. General Provisions.

15.1 Notice. Notice shall be deemed effective and delivered three days after
mailing if sent certified mail, return receipt requested, or when received if
sent by electronic mail (e-mail), telecopy, prepaid courier, express mail or
personal delivery to the intended recipient thereof at the address shown on the
first page hereof with confirmation of delivery, or to such other address as
either Party may specify in a written notice to the other Party pursuant hereto.

15.2 Force Majeure. Except as otherwise provided herein, neither Party shall be
liable to the other for its failure to perform any of its obligations hereunder
during any period in which performance is delayed by circumstances beyond its
reasonable control, including, without limitation, an act of God, war, civil
disturbance, court order, labor dispute, third party nonperformance, acts of
third parties, or failures, fluctuations or non-availability of materials,
components, electrical power, heat, light, air conditioning, computing or
information systems or telecommunications ("force majeure"), provided that the
Party experiencing such delay promptly notifies the other Party of the delay and
the cause thereof. The happening of any contingency beyond Subcontractor's
reasonable control, including delays caused by Manufacturer or suppliers, shall
not constitute cause for cancellation of Manufacturer's order, but shall extend
Subcontractor's time to ship goods for a period equal to the duration of such
contingency.

15.3 Relationship of Parties. Subcontractor, in providing Manufacturer’s
Products hereunder, is acting as an independent contractor and does not
undertake by this Agreement or otherwise to perform any obligation of
Manufacturer, or to assume liability for Manufacturer's business or operations.
Subcontractor has the sole right and obligation to supervise, manage, contract,
direct, procure, perform, or cause to be performed, all work to be performed by
Subcontractor hereunder.

15.4 Right of Subcontractor to Sell Products to Others. Manufacturer understands
and agrees that Subcontractor may itself use, manufacture or sell similar
products as provided to Manufacturer hereunder to third parties and affiliates,
some of whom may be competitors of Manufacturer, so long as: (a) Subcontractor
does not use or disclose any Confidential Information of Manufacturer, (b)
Subcontractor and third party do not infringe any of Manufacturer's patents or
other intellectual property rights.

15.5 No Third Party Beneficiaries. The Parties agree that this Agreement is for
the benefit of the Parties hereto only and is not intended to confer any legal
rights or benefits on any third party, and that there are no third party
beneficiaries to this Agreement or any part or specific provision of this
Agreement.

15.6 Attorneys' Fees. The prevailing Party in any legal proceedings brought by
or against the other Party to enforce any provision of this Agreement shall be
entitled to recover against the non-prevailing Party the reasonable attorneys'
fees, court costs and other expenses incurred by the prevailing Party.

 

15.7 Assignment; Change of Control. Neither Party may assign or transfer this
Agreement by operation of law or otherwise. Any assignment made by either Party
in contravention of this Section 15.7 shall be null and void for all purposes.
In the event of a Change of Control (as defined below) this Agreement shall
immediately terminate.  A Change of Control shall occur with respect to the
Manufacturer, unless Subcontractor shall have expressly consented to such Change
of Control in writing.  A “Change of Control” shall mean any event or
circumstance as a result of which (i) any “Person” or “group” (as such terms are
defined in Sections 13(d) and 14(d) of The Securities Exchange Act of 1934 (the
“Exchange Act”), as in effect on the date hereof), other than the Subcontractor,
is or becomes the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under the Exchange Act), directly or indirectly, of 50% or more on a fully
diluted basis of the then outstanding voting equity interest of the Company,
(ii) the board of directors of the Manufacturer shall cease to consist of a
majority of the Manufacturer’s board of directors on the date hereof (or
directors appointed by a majority of the board of directors in effect
immediately prior to such appointment) or (iii) the Manufacturer or any of its
affiliates merges or consolidates with, or sells all or substantially all of its
assets to, any other person or entity;

 

15.8 Amendment. This Agreement may be amended only by written amendment duly
signed by authorized representatives of both Parties.

15.9 Non-Solicitation of Employees. During the term hereof and for a period of
five (5) years thereafter, each Party agrees not to, either directly or
indirectly, for itself or on behalf of any other person, firm, partnership,
corporation or other entity hire, solicit, contract for, attempt to solicit, or
cause to be solicited, the employment or services of any current or previous
employee of the other Party (unless a period of sixty months has elapsed from
the last date that such employee was employed by such party) without the prior
written consent of such other Party. Each Party agrees that in the event it
violates the provisions of this Section 15.9, it will pay to the other Party as
liquidated damages, and not as a penalty, an amount equal to one hundred times
(100 X) of any such employee's then-current base annual salary.

 

15.10 Severability; Validity. If any provision of this Agreement is held invalid
or unenforceable under applicable law, the parties agree to renegotiate such
provision(s) in good faith, in order to maintain or achieve the economic
position enjoyed by each Party as close as possible to that under the
provision(s) rendered unenforceable. In the event that the Parties cannot reach
a mutually agreeable and enforceable replacement for such provision(s), then (i)
such provisions shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision(s) were so excluded, (iii)
the balance of the Agreement shall be enforceable in accordance with its terms,
and (iv) the parties will revise the Agreement to effect the intent of such
excluded provisions.

 

15.11 Waiver. Any waiver of any kind by a Party of a breach of this Agreement
must be in writing, shall be effective only to the extent set forth in such
writing and shall not operate or be construed as a waiver of any subsequent
breach. Any delay or omission in exercising any right, power or remedy pursuant
to a breach or default by a Party shall not impair any right, power or remedy
which either Party may have with respect to a future breach or default.

15.12 Dispute Resolution.

 

15.12.1 Obligation to Negotiate. Any dispute arising out of or relating to this
Agreement shall be resolved exclusively in accordance with the procedures
specified in this Section 15.12. The Parties shall attempt in good faith to
resolve any dispute arising out of or relating to this Agreement by negotiation
between a committee composed of four (4) members (two (2) from each Party)
mutually agreed upon from the Subcontractor and Manufacturer boards of
directors. Any Party may give the other Party written notice of any dispute not
resolved in the normal course of business. Such notice shall include (a) a
statement of that Party’s position and a summary of arguments supporting that
position, and (b) the name and title of the executive who will be representing
that Party and of any other person who will accompany the executive in the
negotiations. Within fifteen (15) days after delivery of the notice, the
receiving Party shall respond with (a) a statement of that Party’s position and
a summary of arguments supporting that position, and (b) the name and title of
the executive who will represent that Party and of any other person who will
accompany the executive in the negotiations. Within thirty (30) days after
delivery of the initial notice, the executives of both Parties shall meet at a
mutually acceptable time and place and thereafter as often as they reasonably
deem necessary to attempt to resolve the dispute. All reasonable requests for
information made by one Party to the other will be honored. All negotiations
pursuant to this clause are confidential and shall be treated as compromise and
settlement negotiations for purposes of applicable rules of evidence.

 

15.12.2 Mediation. If the dispute has not been resolved by the negotiation
process specified in Section 15.12.1 within forty-five (45) days following the
initial notice, the Parties may endeavor to settle the dispute by mediation
under the then current CPR Mediation Procedure published by the CPR Institute
for Dispute Resolution (NYC). Unless otherwise agreed, the Parties will select a
mediator from the CPR Panels of Distinguished Neutrals.

 

15.12.3 Choice of Law; Venue. If any dispute has not been resolved by a
non-binding procedure as provided herein, within one-hundred twenty (120) days
of the initiation of such procedure the complaining Party may seek such legal or
equitable relief as may be appropriate in the federal or state courts located in
Maricopa County, Arizona. The Parties agree that this Agreement shall be
governed by and construed in accordance with the laws of the State of Arizona
without regard to conflicts of law provisions thereof or any other applicable
law and that exclusive venue shall be in the federal or state courts located in
Maricopa County, Arizona. Nothing stated herein is intended to limit either
Party’s right to seek emergency, temporary or permanent injunctive relief and
both Parties expressly agree that either Party will be entitled to such relief
to prevent actual or threatened violation of the confidentiality provisions in
Section 11 herein. If there is a dispute or legal action regarding this
agreement, the prevailing Party shall be entitled to reasonable attorney’s fees
and costs.

 

15.13 Binding Effect; Recitals. This Agreement shall be binding on and inure to
the benefit of the Parties and their respective successors and assigns. The
recitals to this Agreement are incorporated into and shall constitute a part of
this Agreement.

15.14 Survival. The rights, limitations, obligations and duties under Sections
7, 10, 11, 12, 14 and 15 shall survive the expiration or termination of this
Agreement.

 

15.15 Entire Agreement. This Agreement and the attachments attached hereto
contain the entire agreement of the Parties with respect to the subject matter
of this Agreement, and supersede all prior negotiations, agreements and
understandings with respect thereto. 

 

 

Signature Page to Follow



   

 



 

IN WITNESS WHEREFORE, the Parties have caused this Agreement to be executed by
their duly authorized representatives as set forth below:

 

ZOUNDS HEARING, Inc.

 

 

Date: ________________________         By:______________________________

 

Name: Samuel L. Thomasson

 

Title: President & Chief Executive Officer

 

Address: 6825 W. Galveston Street, Suite 9

 Chandler, AZ 85226

Fax: _____________________________

Email: ____________________________

 

 

 

 

Innerscope Hearing Technologies, Inc.

 

Date: ________________________         By:________________________________

 

Name:        Matthew Moore

 

Title:        CEO

 

Address: 2151 Professional Drive 2nd Floor

 Roseville, CA. 95616

Fax: (916) 218-4101

Email: matthew@innd.com

 

 

 

 

 